PER CURIAM.
Michael Ray Harvey appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Harvev v. Mahon, No. CA-02-829-7-JLK (filed Aug. 30, 2004; entered Aug. 31, 2004). We grant the motions to file an oversize brief and a supplemental informal reply brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. The motions for appointment of counsel, a preliminary injunction, a temporary restrain*633ing order, and a permanent injunction are denied.

AFFIRMED